 In the Matter ofTHE B. F. GOODRICH COMPANYandPATTERN MAKERSLEAGUE OF NORTH AMERICA(A. F. OFL.)Case No. R-14-08.-Decided October 19, 1939.Rubber Products 31avu-featuring Inr.ducstr,y-Investigeati.on of Representatives:controversy concerning representation of employees:controversy concerningappropriate unit ; rival unions ; recognition of rival union as exclusive bargain-ingagent-Unit Appropriate for Collective Bargaining:election to determinewhether pattern makers desire industrial or craft union;(Leiserson,concurr:ing)unit fixed in exclusive bargaining contract not determinative of, wheremodified in a collateral understanding between the competing unions ; separatevote should be taken among pattern makers;(Smith, dissenting)no justifi-cation for permitting craft unit to split off from industrial unit, existence ofa collateral understanding not sufficientlyshown-Election orderedMr. Max W. Johnstone,for the Board.Mr.. J. L. McKnight,of Akron, Ohio, for the Company.Mr. Charles D. Madigan,of Cleveland, Ohio, for theLeague.Mr. Stanley Denlinger,of Akron, Ohio, for the United.Mr. William T. Little,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 12, 1939, Pattern Makers League of North America,affiliatedwith the American Federation of Labor, herein calledthe League, filed with the Regional Director for the Eighth Region(Cleveland, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of TheB. F. Goodrich Company, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On April 26, 1939, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing on due notice.16 N. L. R. B., No. 19.165 166DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 9, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company,the League,and Goodrich Local No. 5, United Rubber Workers of America,herein called the United,a labor organization claiming to representemployees directly affected by the investigation.Notices of post-ponement and amended notices of hearing were served on all parties.Pursuant to notice,a hearing was held on June 30 and July 6,1939, before E. G. Smith, the Trial Examiner duly designated bythe Board.At the hearing the Trial Examiner granted the United'smotion to intervene.The Board,the Company,and the United wererepresented by counsel and the League by its official representative,and all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing,the Trial Examiner made several rulings on motionsand on objections.to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prej-udicial errors.were committed.The rulings are hereby affirmed.On July 13, 1939, the United filed a brief which has been consideredby the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a New York corporation engaged in the manu-facture of rubber products.Its principal office is in Akron, Ohio,where it has six plants.In addition to the Akron units, it operatesplants in Pennsylvania,Georgia, California,and Michigan and isthe sole owner of the Hood Rubber Co.,located in Watertown, Mas-sachusetts.This proceeding is concerned only with the six, plantsin Akron, Ohio.The principal raw materials used in the above manufacturingprocess are rubber, cotton,and chemicals.Over 90 per cent of theseraw materials,the total value of which is in excess of$50,000,000per year, are obtained outside the State of Ohio.The annual salesof the Company exceed $115,000,000 of which more than 75 per centare shipped outside the State.II.THE ORGANIZATIONS INVOLVEDThe League is a labor organization,affiliatedwith the AmericanFederation of - Labor, admitting to membership practical patternmakers. THE B. F. GOODRICHCOMPANY167The, Unitedis a labor organization,affiliated with the Congress ofIndustrial Organizations,admitting to membershipall employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONIn August 1937, in a consent election conducted under the super-vision of the Regional Director, the United was selected as therepresentative of the piece- and clock-work factory employees engagedinmanufacture or maintenance at the Company's six Akron plants.Since that time the League has been unable to bargain with theCompany on behalf of the pattern makers in the Company's employ.The League alleged in its petition that all wood and metal patternmakers and pattern makers' apprentices constituted an appropriateunit for the purposes of collective bargaining.This allegation iscontested by the United which contends that the petition should bedismissed.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic; and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe League alleges in its petition that all wood and metal patternmakers and pattern makers' apprentices employed by the Companyconstitute a unit appropriate for the purposes of collective bargain-ing.The United contends that such employees should be includedwithin a unit consisting of all the piece- and clock-work factory em-ployees engaged in manufacture or maintenance at the Company'ssixAkron plants.The Company employs at least 9,000 piece- andclock-work factory employees in its six Akron plants, about 900 ofwhom are craftsmen representing about thirty different crafts.There are approximately five employees in the unit claimed by theLeague.In August 1937, in a consent election held among the piece- andclock-work factory employees engaged in manufacture or mainte-247383-40-vol. 16-12 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance at the Company's six Akron plants, the United was designatedas their collective bargaining representative by 8,212 of the 9,058employees voting.The pattern makers were eligible to and at leastone of them did participate in this election.Thereafter on May 27,1938, the United and the Company entered into a contract covering"the hourly and piece work factory employees employed by the Com-pany in its Akron plants" for the year 1938.1 It is apparent fromthe record that this contract recognized the United as the exclusivebargaining representative of all the piece- and clock-work factoryemployees.Under this contract the pattern makers have been per-mitted to work overtime only with the consent of the United.Fur-thermore the League maintained that it could not bargain with theCompany after the United' obtained the "bargaining rights."The pattern makers employed by the Company are employed inone department and produce patterns used in all the Company'splants.They are a well-established and highly skilled craft, requir-ing a lengthy apprenticeship.The League has had members in theplant since 1933 and evidence was introduced tending to show thatall the pattern makers employed in the Company's Akron plants aremembers of the League.The League has engaged in numerous con-ferences with the Company, has addressed petitions to the Company,and has arrived at "understandings" with it although the Leaguehas not had formal bargaining relations after the 1937. election, norhas it ever concluded a contract with the Company. There is noevidence that the League received notice of the consent election of1937 or was a party thereto.In view of. all the circumstances, we are of the opinion that thequestion of the proper unit in which the pattern makers belongshould be determined by the desires of the pattern makers them-selves.2We will therefore direct that an election be held among thewood and metal pattern makers and pattern makers' apprentices em-ployed by the Company at its Akron plants to determine whetherthey desire to be represented by the League or by the United for thepurposes of collective bargaining, or by neither. If it majority ofthe wood and metal pattern makers and. pattern makers' apprenticescast their votes for the League; we shall hold that they 'constitute aseparate appropriate unit and we shall certify the League as theexclusive representative thereof.If a majority of such employeescast their votes for the United or for neither or if the votes for theUnited and for neither together constitute a majority, we shall con-clude therefrom that they do not desire to constitute a separate unit.In that event we will dismiss the petition,1On March 1,1939,a similar contract was entered into for the year 1939.2Matter of The Globe Machine and Stamping Co.andMetal Polishers Union,LocalNo. 3, etal., 3.N. L. R. B. 294. THE B. F. GOODRICH COMPANYVI.THE DETERMINATION OF REPRESENTATIVES169Although the League introduced some evidence that it representedall the wood and metal pattern makers and pattern makers' appren-tices, we shall nevertheless order an election.8We find that those eligible to vote in the election shall be the woodand metal pattern makers and pattern makers' apprentices employedby the Company in its Akron plants during the last pay-roll periodnext preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation. and employees who, were. then or have since been. temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.On the basis of the above findings of fact and upon the entirerecord,in the case, the Board makes the following :CONCLUSION OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The B. F. Goodrich Company, Akron, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNatioual Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the. power vested, in the NationalLabor, Relations Board, by Section 9 (c) of. the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with The B. F. Goodrich Company, Akron, Ohio, an election bysecret ballot shall be conducted as early as possible, but not laterthami thirty (30) days from the date of this Direction of Election,under. the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National Laborand Regulations, among the wood and metal pattern makers andpattern makers' apprentices employed by said Company during thepa.y-roll period next preceding the date of this Direction of Election,including such employees as did not work during such pay-roll period3Matter ofThe Cudahy Packing CompanyandUnited Packinghouse Workersof Amer-ica,Local No. 21, of the Packinghouse Workers Organizing Committee,13 N. L. R. B.526;Matter of ArmourACompany and United Packinghouse Workers, Local IndustrialUnionNo.13 of Packinghouse Workers Organi. in# Committee,13 N. L. R. B. 367. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding those whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Pattern Makers League of NorthAmerica, affiliated with the American Federation of Labor, or byGoodrich Local No. 5, United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations for the purpose ofcollective bargaining, or by neither.MR. WILLIAM M. LEISERSON, concurring.At the hearing, the League claimed that it had proceeded on theassumption that an agreement . made between the League and theUnited Rubber Workers of America to the effect that the Leagueshould represent the pattern makers at the Firestone Tire and RubberCompany applied to The B. F. Goodrich Company as well.TheLeague further claimed that as soon as the United insisted thatthe pattern makers become members of the United, it filed its peti-tion in this case.The lack of conflict in the past between the Unitedand the League concerning the pattern makers employed by theCompany would tend to support this claim and show a tacit under-standing between the parties.Under such circumstances the unitfixed in the contracts between the United and the Company is notdeterminative and a separate vote should be taken among the patternmakers.MR. EDWIN S.SMITH,dissenting :The United has represented the pattern makers since 1937, andin 1938 entered into a plant-wide contract which included the patternmakers in its scope.The employees of the, Company selected the.United to represent this unit by an overwhelming majority in 1937.In the absence of more tangible evidence of a definite agreementthan the claim of the League, I am of the opinion that the case fallswithin the doctrine of theAmerican Cancase.4For the reasonsstated in my concurring opinion in that case as well as the reasonsgiven in my dissenting opinion inMatter of Allis-Chalimers Manu-f actuoiing Company,5I would not permit the pattern makers to setthemselves apart in a bargaining unit separate from the industrialunit in which the employees have been represented since 1937.4Matter of American Can CompanyandEngineers Local No.30,Firemen and OilersLocalNo.56, et al.,13 N. L.R. B. 1252.5Matter of Allis-ChalmersManufacturingCompanyandInternational Union UnitedAutomobileWorkers of America,Local 24S,4N. L. R. B. 159.